                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

    UNITED STATES OF AMERICA                      )
                                                  )
                  v.                              )
                                                    CRIMINAL NO.: 1:20-CR-040
                                                  )
    JESSICA JOHANNA OSEGUERA                      )
    GONZALEZ,                                     )
          also known as “Jessica Johanna          )
          Castillo” and “La Negra,”               )
                                                  )
                  Defendant.                      )

                GOVERNMENT’S OMNIBUS SET OF PRETRIAL MOTIONS

          Pursuant to the Scheduling Order entered by the Court on May 26, 2020 (Minute Order),

the government respectfully submits this omnibus set of pretrial motions. Specifically, the

government moves (1) to introduce as “other crimes” evidence the defendant’s association with a

Mexico-based business not named in the indictment but which was designated as a Specially

Designated Narcotics Trafficker by the Department of the Treasury’s Office of Foreign Assets

Control (“OFAC”); (2) to preclude argument and elicitation of testimony at trial suggesting that

the government is required to show that the defendant had actual contemporaneous notice of the

specific Foreign Narcotics Kingpin Designation Act (“Kingpin Act”) designations underlying the

indictment; and (3) to preclude argument and elicitation of testimony at trial aimed at

challenging the nature or validity of the underlying Kingpin Act designations. 1

                                          ARGUMENT

     I.      Motion to Introduce Other Crimes Evidence At Trial
          The government seeks to admit evidence of the defendant’s involvement with another

OFAC-designated entity. In particular, the government seeks to admit evidence stemming from


1
 Pursuant to the Court’s Standing Order, Dkt. No. 16 (March 3, 2020), the government
anticipates that additional motions in limine will be filed closer to trial.
the defendant’s registration and management of a website for a company known as BRIC

Inmobiliaria, a real estate business based in Jalisco, Mexico, which was designated by OFAC in

August 2015, a month prior to the OFAC designation of five of the businesses in the indictment.

Evidence of the defendant’s connection to BRIC Inmobiliaria is admissible as intrinsic evidence

that is inextricably intertwined with the proof of the charged crimes, or in the alternative,

pursuant to Federal Rule of Evidence 404(b) in order to show her knowledge of the Kingpin

Act’s sanctions regime and the absence of mistake or accident in her continuing to transact or

deal with the six OFAC-designated entities that are the subject of the indictment.

           A. The Charged Offenses

       Count One alleges that the defendant engaged in transactions or dealings with J&P

Advertising, S.A. de C.V. (“J&P Advertising”), a Mexico-based advertising company that was

designated by OFAC on September 17, 2015. The government expects to show at trial that the

defendant was listed on the incorporation paperwork of J&P Advertising as a 50% owner of the

company, as well as the sole administrator (“administrador unico”) of the business. 2 The

government expects to show at trial that the defendant continued to operate the business after its

designation by OFAC, in violation of the Kingpin Act.

       Count Two of the indictment alleges that the defendant engaged in transactions or

dealings with JJGON, S.P.R. de R.L. de C.V. (“JJGON”), a Mexico-based company that

purported to transact in agricultural products, also designated by OFAC on September 17, 2015.

The government expects to show at trial that the defendant was listed on the incorporation

paperwork of JJGON as a 20% owner of the company, as well as its sole administrator. 3 The


2
  In Mexican corporate law, an “administrador unico” is “essentially a board of directors of one
[person].” Robert E. Stevens et al., Doing Business in Mexico: A Practical Guide 62 (2012).
3
  The company’s name, JJGON, is also a portmanteau of the defendant’s name, Jessica Johanna
Oseguera Gonzalez.
government expects to show at trial that the defendant continued to operate the business after its

designation by OFAC, in violation of the Kingpin Act.

       Count Three of the indictment alleges that the defendant engaged in transactions or

dealings with Las Flores Cabanas, an unincorporated business entity that provided vacation

rental cabins in Mexico. Las Flores Cabanas was designated by OFAC on September 17, 2015.

The government expects to show at trial that the defendant was involved in running the business,

and in particular, that she applied for and owned the Mexican trademark for Las Flores Cabanas,

and still owns the trademark today. Ownership of a trademark is a property interest specifically

forbidden by the implementing regulations of the Kingpin Act. See 21 U.S.C. § 1904(c), 31

C.F.R. § 598.312. Additionally, the government expects to show at trial that the defendant

changed the name of Las Flores Cabanas to Cabanas La Loma following the OFAC designation

in an effort to evade the sanctions.

       Count Four of the indictment alleges that the defendant engaged in transactions or

dealings with two entities, Mizu Sushi Lounge and Operadora Los Famosos, S.A. de C.V., d/b/a

Kenzo Sushi. Mizu Sushi Lounge was designated by OFAC on September 17, 2015, and

thereafter changed its name to Kenzo Sushi, under the corporate umbrella of Operadora Los

Famosos, S.A. de C.V. Operadora Los Famosos was then designated by OFAC on September

14, 2017. The government expects to show at trial that the defendant applied for and owned the

Mexican trademark for Mizu Sushi Lounge, and continues to own the trademark today.

Additionally, the government expects to show that Mizu Sushi Lounge’s name change to Kenzo

Sushi was motivated by the OFAC designation, because no other change was made to the

business, which kept its logo, phone number, chefs, and menu. The government also expects to
show financial connections between the defendant and the re-named restaurant that continued

after its designation.

        Count Five of the indictment alleges that the defendant engaged in transactions or

dealings with a tequila company known as Onze Black, which was designated by OFAC on

September 17, 2015. As with Las Flores Cabanas and Mizu Sushi, the government expects to

show at trial that the defendant applied for and owned the Mexican trademark for Onze Black,

and continues to own the trademark today.

        The government also expects to demonstrate the defendant’s connections to the

designated entities in other ways, including through photographs and social media postings.

Although the government does not need to show that the defendant had actual notice of the

particular OFAC designations, 4 the government nonetheless expects to show that the defendant’s

continuing transactions and dealings with the designated businesses were willful through a

variety of documentary evidence. First, the government anticipates that corporate registration

documents will show that the defendant dissolved the two legally incorporated entities, J&P

Advertising and JJGON, shortly after the OFAC designation. 5 Second, the government

anticipates that financial documents, corporate registration documents, and social media postings

will show that the defendant changed the names of Mizu Sushi and Las Flores Cabanas

following their designations, in an effort to evade the OFAC sanctions. Third, the government

expects to show that OFAC “blocking notices” providing notice of the sanctions were provided



4
  See infra. Section II.A.
5
  Among other things, an OFAC designation would have limited those entities’ access to
financial institutions, web hosting services, and other business-to-business services. This both
provides an explanation for the decision to dissolve the businesses as well as further evidence
that the defendant willfully violated the OFAC sanctions by continuing to try to transact and deal
with the designated entities even after the businesses’ operations had been interrupted by other
companies’ decisions not to deal with or service the companies.
to an address previously used by the defendant in 2015, that such notices were provided to

various family members of the defendant in 2015, and that one was personally hand-served on

the defendant in 2019, but that at no time did the defendant seek a license from OFAC or

otherwise seek to unwind her involvement in the designated businesses. Fourth, the government

anticipates that messages sent to the defendant by one or more U.S.-based web hosting services

will show that she was directly made aware of the OFAC sanctions by the web hosting services

when they decided to disable her accounts in order to avoid transacting business with designated

entities. 6

              B. The Proposed Evidence

         The proposed evidence generally relates to the fourth category of documentary evidence

described above, which is evidence from web hosting services used by the defendant.

Specifically, the government anticipates introducing direct documentary evidence related to the

defendant’s involvement with BRIC Inmobiliaria, a Mexico-based real estate company. On

August 19, 2015, OFAC designated BRIC Inmobiliaria as a Specially Designated Narcotics

Trafficker pursuant to the Kingpin Act. Although the instant charges against the defendant do

not include charges related to BRIC Inmobiliaria, the government’s investigation has revealed

that the defendant transacted or dealt with BRIC Inmobiliaria in a manner that is probative of the

charged conduct.

         In particular, the government’s investigation has revealed that the defendant, through her

company J&P Advertising, was the listed registrant for BRIC Inmobiliaria’s web address,

bricinmobiliaria.com. Following OFAC’s designation of BRIC Inmobiliaria, the web hosting


6
  This paragraph’s description of anticipated documentary evidence is not intended to be
exhaustive, but rather only to provide context for this motion. It should not be read to limit the
proof that the government may present, nor does it account for non-documentary evidence in the
form of witness testimony.
service used by the defendant to register BRIC Inmobiliaria’s website, Bluehost, decided to

deactivate the defendant’s web hosting account. The defendant used the same account to register

a number of other web domains as well, including domains related to businesses subject to the

indictment: J&P Advertising (jp-adv.com), Tequila Onze Black (tequilaonce.com,

tequilaonze.com), Mizu Sushi (mizusushi.mx, mizusushilounge.com), Las Flores Cabanas

(cabanaslasflores.com, lasflorescabanas.com), and others. The web hosting service sent the

defendant a notice on August 23, 2015, alerting her of the OFAC sanctions and its decision to

deactivate her account. That notice read, in pertinent part:

               Jessica,

               It has recently come to our attention that a package under your control is
               providing service to individuals or businesses specifically designated as
               blocked . . . . Directives enforced by the Office of Foreign Assets Control
               (OFAC) of the U.S. Department of the Treasury, which administers and
               enforces trade and economic sanctions in accordance with U.S. policy, do
               not allow us as a U.S. company to do business with persons or entities on
               the blocked list . . . .

               Subject to the OFAC sanctions, we are unable to provide hosting, domain
               registration, and related services to any server, reseller, shared account,
               entity or person in the embargoed region or on the blocked list. . . .

               At this time, the account or accounts in question have been suspended and
               disabled. This means that your websites are not currently accessible to
               visitors, and you cannot log into your account. . . . 7

       Records from the web hosting service show that the very next day, a phone number

registered to the Guadalajara, Mexico area – where the defendant resided and ran her businesses

– contacted the company’s customer service line and had a 26-minute phone call. Thereafter, the

web hosting service appears to have severed the BRIC Inmobiliaria domain registration from the

defendant’s web hosting account in order to permit temporary reactivation of her account.


7
 This record and others received from the web hosting service have been provided to the
defendant in discovery.
       The next month, on September 17, 2015, OFAC designated additional businesses

connected to the defendant: JJGON, J&P Advertising, Mizu Sushi, Tequila Onze Black, and Las

Flores Cabanas. Thereafter, records from the web hosting service show that the defendant’s

domain registration account was again deactivated, and that the domain registrations for J&P

Advertising, Mizu Sushi, Tequila Onze Black, and Las Flores Cabanas, among others, were

specifically banned on account of the OFAC designations.

       The government anticipates introducing this documentary evidence at trial, as well as

related testimony, possibly to include testimony from investigative agents, representatives of the

of the web hosting service, associates of the defendant who were aware of her activities vis-à-vis

BRIC Inmobiliaria, associates of the defendant who were aware of her involvement in registering

websites and domain names for various businesses, and others.

           C. Argument

               1.      The Proposed Evidence Is an Intrinsic Part of, and Inextricably
                       Intertwined With, the Charged Crimes and Constitutes Direct Evidence
                       Related to the Defendant’s Willfulness

       Rule 404(b) of the Federal Rules of Evidence provides:

       Evidence of other crimes, wrongs, or acts is not admissible to prove the character
       of a person in order to show action in conformity therewith. It may, however, be
       admissible for other purposes, such as proof of motive, opportunity, intent,
       preparation, plan, knowledge, identity, or absence of mistake or accident, provided
       that upon request by the accused, the prosecution in a criminal case shall provide
       reasonable notice in advance of trial, or during trial if the court excuses pretrial
       notice on good cause shown, of the general nature of any such evidence it intends
       to introduce at trial.
       Fed. R. Evid. 404(b).

       Rule 404(b) “excludes only evidence ‘extrinsic’ or ‘extraneous’ to the crimes charged,

not evidence that is ‘intrinsic’ or ‘inextricably intertwined.’” United States v. Allen, 960 F.2d

1055, 1058 (D.C. Cir. 1992), cert. denied, 506 U.S. 881 (1992); see also United States v.
Gartmon, 146 F.3d 1015, 1020 (D.C. Cir. 1998) (holding evidence that defendant charged with

fraud had threatened a co-conspirator not “other crimes evidence” but instead “inextricably

intertwined” with charged offense).

       This Circuit has defined intrinsic “other crimes” evidence this way:

       Evidence of criminal activity other than the charged offense is not considered
       extrinsic if it is an uncharged offense which arose out of the same transaction or
       series of transactions as the charged offense, if it was inextricably intertwined with
       the evidence regarding the charged offense, or it is necessary to complete the story
       of the crime of trial . . .

United States v. Badru, 97 F.3d 1471, 1474 (D.C. Cir. 1996), cert. denied, 520 U.S. 1150 (1997)

(citing United States v. Weeks, 716 F.2d 830, 832 (11th Cir. 1983)).

       Intrinsic evidence is admissible as direct evidence of the crimes charged and not subject

to analysis under Federal Rule of Evidence 404(b). Because intrinsic evidence, “by its very

nature, does not involve other crimes, wrongs or bad acts…there is no concern that it might be

used as improper character evidence,” United States v. Lerma-Plata, 919 F. Supp. 2d 152, 156

(D.D.C. 2013), and therefore, Rule 404(b) does not apply.

       As a practical matter, “[w]hen evidence is ‘inextricably intertwined’ with the charged

crime [or intrinsic], courts typically treat it as the same crime,” United States v. Bowie, 232 F.3d

923, 928 (D.C. Cir. 2000), and admit such evidence. The D.C. Circuit has explicitly recognized

“that evidence can be intrinsic to the crimes charged.” United States v. Sitzmann, 856 F. Supp.

2d 55, 59 (D.D.C. 2012). According to the Bowie court, “(at least) two types of evidence may be

properly considered ‘intrinsic,’ that is, not subject to Rule 404(b): (1) evidence ‘of an act that is

part of the charged offense’; and (2) evidence of ‘some uncharged acts performed

contemporaneously with the charged crime…[that] facilitate the commission of the charged

crime.’” Lerma-Plata, 919 F. Supp. 2d at 156 (quoting Bowie, 232 F.3d at 929).
       The D.C. Circuit also acknowledged that there are even “several forms of ‘other crimes’

evidence . . . [that] are not considered extrinsic within the meaning of Rule 404(b).” Badru, 97

F.3d at 1474. For instance, evidence of uncharged crimes may be intrinsic if it “arose out of the

same series of transactions as the charged offense…or it is necessary to complete the story of the

crime on trial.” Weeks, 716 F.2d at 832. Thus, “[a]s long as evidence of the uncharged criminal

conduct is offered as direct evidence of a fact in issue and not as circumstantial evidence of the

character of the accused, it is admissible independent of its superficial similarity to that which

would be considered evidence of ‘other crimes’ under Rule 404(b).” United States v. Gray, 292

F. Supp. 2d 71, 77-78 (D.D.C. 2003) (citing Badru, 97 F.3d at 1475) (citing 22 Charles A.

Wright and Kenneth W. Graham, Jr., Federal Practice and Procedure § 5239 at 450 (1978)).

       Here, the government’s proffered evidence of the defendant’s involvement with

registering BRIC Inmobiliaria’s web domain – and, as a result, receiving notification from the

web host that it was shutting down her account because of the OFAC sanctions – should be

admitted as inextricably intertwined and intrinsic to the charged conduct. The defendant used

the same account with the web hosting service to register accounts for both BRIC Inmobiliaria

and several of the later-designated businesses that are the subject of the indictment. Fortuitously,

she received notice from the web hosting service informing her of the OFAC sanctions related to

BRIC Inmobiliaria’s OFAC designation first, shortly before the later designations of the

businesses named in the indictment, but it nonetheless informed her of the OFAC sanctions

regime and its consequences. And, indeed, the message sent to the defendant by the web hosting

service informing her of the decision to suspend her account due to the OFAC designation did

not specifically reference BRIC Inmobiliaria. Instead, it shut down her entire account. So when

her account was again banned by the web hosting service a month later on account of the OFAC
designations that underlie the indictment, the previous notification message that she had received

still supplied the reason: the web hosting service would not do business with her because of her

affiliation with OFAC-designated websites and entities.

       For this reason, the defendant’s connection to BRIC Inmobiliaria, and the fact that she

received a notice from the web hosting service related to the OFAC sanctions, bears directly on

her willfulness in continuing to transact and deal with the designated entities. In other words,

although specific notice of an OFAC designation is not required to prove a violation of the

Kingpin Act, the fact that the defendant did receive notice from the web hosting service is

powerful evidence of the willfulness of her conduct. And because the defendant used the same

account with the web hosting service to register web domains for BRIC Inmobiliaria and several

of the businesses in the indictment, the proposed evidence stemming from the earlier BRIC

Inmobiliaria OFAC designation is intrinsic to, and inextricably intertwined with, her registration

and management of websites for the businesses in the indictment.

               2.      In the Alternative, the Proposed Evidence Is Admissible Pursuant to Rule
                       404(b)

       In the alternative, evidence of the defendant’s connection to BRIC Inmobiliaria and the

fact that she received notice from the web hosting service that it was suspending her account

because of OFAC sanctions is admissible pursuant to Rule 404(b).

       Rule 404(b) permits the admission of “evidence of other crimes, wrongs, or acts” to

prove a material issue other than character, such as “motive, opportunity, intent, preparation,

plan, knowledge, identity and absence of mistake or accident.” Fed. R. Evid. 404(b). “Under the

law of this circuit, ‘Rule 404(b) is a rule of inclusion rather than exclusion’…and it is ‘quite

permissive,’ excluding evidence only if it is offered for the sole purpose of proving that a

person’s actions conformed to his or her character.” United States v. Long, 328 F.3d 655, 660-61
(D.C. Cir. 2003) (quoting Bowie, 232 F.3d at 923) (citations and quotations omitted). The Rule

lists several permissible purposes of other crimes – e.g., to prove “motive, opportunity, intent,

preparation, plan, knowledge, identity and absence of mistake or accident;” however, this list is

“not exhaustive.” United States v. Miller, 895 F.2d 1431, 1435 (D.C. Cir. 1990). “[T]he

Government need not show that the evidence is being offered for one of the purposes specifically

enumerated in the rule,” Lerma-Plata, 919 F. Supp. 2d at 155. As the D.C. Circuit noted, “in

some cases ‘[e]xtrinsic acts evidence may be critical…especially when th[e] issue involves the

actor’s state of mind and the only means of ascertaining that mental state is by drawing

inferences from conduct.” United States v. Brown, 597 F.3d 399, 404 (D.C. Cir. 2009) (quoting

Huddleston v. United States, 485 U.S. 681, 685 (1988)). Even a collateral showing of character

is insufficient to bar the evidence. As the D.C. Circuit has explained, “under Rule 404[b], ‘any

purpose for which bad acts evidence is introduced is a proper purpose so long as the evidence is

not offered solely to prove character.’” United States v. Cassell, 292 F.3d 788, 795 (D.C. Cir.

2002) (quoting Miller, 895 F.2d at 1436) (emphasis added).

       This Circuit has accepted a two-pronged test for determining whether evidence of prior

crimes is admissible under 404(b). 8 First, the evidence must be “probative of a material issue

other than character.” See Miller, 895 F.2d at 1435 (quoting Huddleston, 485 U.S. at 686)).

Second, the evidence is subject to the balancing test of Federal Rule of Evidence 403, so that it is

inadmissible only if the prejudicial effect, or to a lesser extent the effect of any other

consideration under Rule 403, of admitting the evidence substantially outweighs its probative



8
  The Miller Court notes that “[t]his two-step analysis—certification of a ‘proper’ and relevant
purpose under Rule 404(b), followed by the weighing of probity and prejudice under Rule 403—
is firmly rooted in the law of this circuit.” Miller, 895 F.2d at 1435 (citing United States v. Manner,
887 F.2d 317, 321 (D.C. Cir.1989), cert. denied 493 U.S. 1062 (1990) and United States v. Lavelle,
751 F.2d 1266, 1275 (D.C. Cir. 1985), cert. denied, 474 U.S. 817 (1985)).
value. See id. Even so, these considerations “[g]enerally . . . do not flatly prohibit the

introduction of such evidence but instead limit the purpose for which it may be introduced.”

Huddleston, 485 U.S. at 687.

       In assessing the relevance of other acts evidence under the first prong, the court “neither

weighs credibility nor makes a finding that the Government has proved the conditional fact by a

preponderance of the evidence. The court simply examines all the evidence in the case and

decides whether the jury could reasonably find the conditional fact . . . by a preponderance of the

evidence.” Id. at 690. As to the probative value of such evidence, the court should consider “the

similarity of the bad act with the charged offense, the time separating the two events, and the

prosecution’s need for the evidence.” United States v. Lavelle, 751 F.2d 1266, 1277 (D.C. Cir.),

cert. denied, 474 U.S. 817 (1985) (citations and footnote omitted), abrogated on other grounds

by Huddleston, 485 U.S. at 687 n.5.

       In this case, evidence of the defendant’s connection to BRIC Inmobiliaria and the

notification provided to her by the web hosting service that it was suspending her account

because of the OFAC designation should be admitted as evidence that demonstrates a common

scheme or plan, as well as the defendant’s intent, knowledge, and lack of mistake, pursuant to

Rule 404(b), in continuing to transact and deal with the designated businesses that underlie the

indictment. Evidence that the defendant’s web hosting service notified her that it would no

longer do business with her because of the OFAC designation of BRIC Inmobiliaria, after which

she either continued to operate the designated entities or, in the case of Mizu Sushi and Las

Flores Cabanas, changed their names, is powerful evidence of her intent, knowledge, and lack of

mistake in transacting with the designated businesses. Indeed, without conceding the

defendant’s position on the appropriate willfulness standard, this is precisely the kind of
evidence that defense counsel previously argued that the government would have to present at

trial. As the defendant’s counsel argued at the detention hearing, “the government would have to

prove that Ms. Gonzalez knew the specific law or conduct she violated . . . [or] that Ms.

Gonzalez knew it was unlawful to deal with designated entities . . . .” See March 3, 2020

Transcript, Dkt. No. 25 at 25.

       It is well-established that intent may be inferred by the repetition of similar acts and thus

courts regularly admit evidence of the commission of similar crimes to prove intent. See, e.g.,

United States v. Douglas, 482 F.3d 591, 596-597 (D.C. Cir. 2007) (holding that evidence that

[the defendant] previously possessed and distributed crack cocaine to an undercover police

officer has a tendency to make “it more probable,” both that he knew the nature of the substance

that he was charged with possessing and that he intended to distribute it.); United States v. Crum,

57 F.3d 1071, 1995 WL 364142, at *1-2 (6th Cir. 1995) (unpublished) (upholding admission of

prior bribe to prove intent in bribery prosecution); United States v. Zedner, 401 F.3d 36, 49-50

(2d Cir. 2005) (holding in prosecution for defrauding a financial institution evidence of two prior

episodes where the defendant committed mortgage fraud were admitted to prove defendant's

“financial sophistication, his ability to execute complex schemes, and his ability to form intent to

defraud.”). If other crimes evidence is offered to show intent, “[w]hat matters is that the

evidence be relevant to show a pattern of operation that would suggest intent and that tends to

undermine the defendant's innocent explanation.” United States v. Long, 328 F.3d 655, 661

(D.C. Cir. 2003) (citation and internal quotation marks omitted). In this case, evidence that the

defendant had previously been informed that her web hosting account was being shut down

because of her connection to BRIC Inmobiliaria upon its designation by OFAC undermines any

“innocent” explanation that she did not know why her websites for Las Flores Cabanas, Tequila
Onze Black, Misu Sushi, and J&P Advertising, among others, were also shut down following the

designations of those entities.

       Likewise, evidence of the commission of similar crimes is also regularly admitted to

prove knowledge and absence of mistake. See, e.g., United States v. Johnson, 970 F.2d 907,

913-14 (D.C. Cir. 1992) (finding admission of two prior moneygram frauds to establish

knowledge and participation in charged moneygram fraud scheme); United States v. Brown, 597

F.3d 399, 404-405 (D.C. Cir. 2010) (upholding admission of other crimes evidence regarding

recent use of fraudulent financial documents in fraud prosecution to demonstrate knowledge,

motive, and absence of mistake or accident); United States v. Wilson, 31 F.3d 510, 515 (7th Cir.

1994) (admitting evidence of other drug activity because it “tend[ed] to show that [the defendant]

was familiar with the cocaine business and was not some innocent bystander mistakenly caught

up in an overzealous law enforcement”); United States v. Leahy, 82 F.3d 624, 636 (5th Cir.

1996) (finding in prosecution for conspiracy to defraud the United States, other instances of

submitting false invoices admitted to prove intent and negate mistake); Perholtz, 842 F.2d at 358

(holding in an appeal from convictions for several schemes to fraudulently procure U.S. Postal

Service contracts, the court upheld the admission of evidence that was “highly probative of

efforts to further an ongoing scheme to defraud and demonstrate[d] conscious awareness of guilt

on the part of the defendants”), cert. denied, 488 U.S. 821 (1988).

       As with a showing of intent, the proffered evidence is probative of the defendant’s

knowledge and absence of mistake regarding the charged offenses. In short, the evidence of the

defendant’s connection to BRIC Inmobiliaria and the communication from the web hosting

service detailing the OFAC violation make it substantially more probable that the defendant

knew of the OFAC sanctions regime, knew that it was unlawful to transact or deal with
designated entities, and yet continued to operate the entities that are the subject of the indictment.

See, e.g., United States v. Bussey, 432 F.2d 1330 (D.C. Cir. 1970) (where the Government seeks

to introduce evidence of prior offenses to prove identity and that prior and subsequent offenses

are so nearly identical in method as to mark them as handiwork of accused, such evidence should

be part of the government's case-in-chief.) Further, as the defense is anticipated to argue the

defendant had no knowledge of the OFAC designations or the unlawfulness of her conduct,

evidence of similar prior dealings with a designated entity and, in particular, evidence of her

receiving notice that it was unlawful to deal with that entity on account of the designation, is

critical to the government in negating such an argument. Accordingly, this evidence should be

admitted as proper Rule 404(b) evidence.

               3.      The Proposed Evidence Is Not Prejudicial Under Rule 403

       As to the second prong of the D.C. Circuit’s 404(b) inquiry, “the relevant inquiry…is

whether the probative value of evidence is ‘substantially outweighed’ by a danger of unfair

prejudice.” Lerma-Plata, 919 F. Supp. 2d at 159. This Circuit has noted that it is not enough

that the evidence is simply prejudicial; the prejudice must be “unfair.” See Cassell, 292 F.3d at

796 (quoting Dollar v. Long Mf’g, N.C., Inc., 561 F.2d 613, 618 (5th Cir. 1977) (“Virtually all

evidence is prejudicial or it isn’t material. The prejudice must be unfair”); Sitzmann, 856 F.

Supp. 2d at 61-62 (“the test under Rule 403 is ‘unfair prejudice,’ not just any prejudice or harm

to the defense.”)) For evidence to be unfairly prejudicial within the meaning of the Rule, it must

have “‘an undue tendency to suggest decision on an improper basis, commonly, though not

necessarily, an emotional one.’” Old Chief v. United States, 519 U.S. 172, 180 (1997) (quoting

Advisory Committee Notes on Fed. R. Evid. 403).

       Furthermore, Rule 403 strongly favors admission of 404(b) evidence. “Rule 403 tilts, as

do the rules as a whole, toward the admission of evidence in close cases, even when other crimes
evidence is involved.” United States v. Douglas, 482 F.3d 591, 600 (D.C. Cir. 2007) (citing

Cassell, 292 F.3d at 795) (internal quotation marks omitted). “In determining whether ‘the

probative value is substantially outweighed by the danger of unfair prejudice’ it is a sound rule

that the balance should generally be struck in favor of admission when the evidence indicates a

close relationship to the event charged.” United States v. Harrison, 679 F.2d 942, 948 (D.C. Cir.

1982) (quoting United States v. Day, 591 F.2d 861, 878 (D.C. Cir. 1978)).

       The D.C. Circuit has consistently minimized the risk of potential prejudice not by

exclusion, but by issuing limiting instructions to the jury. See, e.g., Cassell, 292 F.3d at 796

(emphasizing the significance of the district court’s instructions to jury to “consider the evidence

for the limited and proper purposes”); Douglas, 482 F.3d at 601 (same); Pettiford, 517 F.3d at

590 (same); United States v. Crowder, 141 F.3d 1202, 1210 (D.C. Cir. 1998) (en banc) (stating

that mitigating instructions to jury enter into the Rule 403 balancing analysis); United States v.

Mitchell, 49 F.3d 769 (D.C. Cir. 1995) (stating that limiting instructions concerning other crimes

evidence may guard against improper inferences). “[I]t is the law, pure and simple, that jury

instructions can sufficiently protect a defendant’s interest in being free from undue prejudice.”

United States v. Perholtz, 842 F.2d 343, 361 (D.C. Cir.), cert. denied, 488 U.S. 821 (1988)

(citation omitted).

       The proposed evidence should not be excluded under Rule 403 because the probative

value substantially outweighs any possible prejudicial effect. The law in this Circuit is clear that

in balancing the probativeness and prejudice of other crimes, “it is a sound rule that the balance

should generally be struck in favor of admission when the evidence indicates a close relationship

to the offense charged.” Harrison, 679 F.2d at 948 (internal quotation marks and citation

omitted). That other crimes evidence may be prejudicial “does not suggest that such evidence
has an automatic unfair and substantial prejudicial effect on the jury.” Cassell, 292 F.3d at 796.

Furthermore, the extent of any prejudice, or the potential misuse of such evidence by the jury,

can effectively be eliminated by limiting instructions that the Court can make either concurrent

with the introduction of the evidence at trial or during final jury instructions.

       Here, the defendant is charged with criminal violations of the Kingpin Act connected

with six different Mexico-based businesses. If interpreted as “other crime” evidence, evidence

of her connection to BRIC Inmobiliaria shows a connection to a seventh Mexico-based entity

also designated by OFAC. To the extent that there is any, the additional prejudice from that

connection is slight indeed. This is a far cry from cases in which a party seeks to introduce an

inherently inflammatory or shocking “other crime” in connection with a defendant on trial for

non-violent charges that do not provoke the conscience. See, e.g., United States v. Lawson, 410

F.3d 735, 742 (D.C. Cir. 2005) (admitting evidence where it did not “add [] emotional or other

pejorative emphasis not already introduced” by evidence of the charged conduct). And on the

other hand, the probative value of the proposed evidence is substantial. It shows that the

defendant received specific notice – albeit from an unexpected source, her web hosting service –

of the illegality of transacting with OFAC-designated entities even before her companies were

designated by OFAC. This Court has explained in a different context that evidence that the fact

that the defendant’s husband had been sanctioned by OFAC was probative of the likelihood that

she acted willfully. See Transcript, Mar. 3, 2020, Dkt. No. 25 at 48-49 (“I do find it quite

probative on this score – that the defendant’s own husband had been sanctioned for violations of

OFAC regulations, that some familiarity of the severity and seriousness of an OFAC notice

would lend – would strain credulity that she did not try and look up and figure out what this was

about . . . .”). Here, too, the fact that the defendant’s web sites had been completely shut down
because of an uncharged OFAC designation is probative of her willfulness. The evidence of

BRIC Inmobiliaria’s designation and the resulting exchanges with the web hosting service

should be admitted.

II.    Motions to Preclude Impermissible Testimony

       Rule 401 defines “relevant evidence” as evidence having “any tendency to make a fact

more or less probable than it would be without the evidence,” where “the fact is of consequence

in determining the action.” Rule 402, in turn, provides that irrelevant evidence is not admissible.

See United States v. Doe, 903 F.2d 16, 21 (D.C. Cir. 1990) (“Irrelevance is not defined, but it is

clear that any evidence failing the test of Rule 401 is “not relevant” under Rule 402.”).

       Pursuant to Rule 403, even relevant evidence may be excluded “if its probative value is

substantially outweighed by a danger of one or more of the following: unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.” Courts also have broad discretion to exclude evidence if it has an “undue

tendency to suggest decision on an improper bias, commonly, though not necessarily, an

emotional one.” Fed. R. Evid. 403 Advisory Committee’s Note. “Courts therefore frequently

employ Rule 403 to exclude irrelevant, confusing, and misleading evidence.” United States v.

Libby, 467 F. Supp. 2d 1, 7 (D.D.C. 2006) (internal citations omitted).

           A. The Court Should Preclude Argument and Elicitation of Testimony That
              Suggests That Notice of Specific OFAC Designations is Required by the
              Kingpin Act

       The defendant may attempt to suggest through argument and elicitation of testimony that

the defendant’s receipt of actual notice of OFAC’s particular designation of the specific

businesses named in the indictment is a required element of the charged offense. On multiple

occasions, orally and in pleadings, before this Court and the D.C. Circuit, the defendant has

argued that she did not receive, review, or read any blocking notice for the five businesses named
in the Indictment. See, e.g. March 3, 2020 Transcript, Dkt. No. 25, at 23 (“Exhibit 1 [an OFAC

blocking notice letter] does not reference any entity that’s listed in the Indictment. There is no

evidence that my client ever received this letter.”); id. at 25 (“There is no evidence that I am

aware of that shows that my client read the [T]reasury press release, that she read the notice in

the Federal Register or even accessed the [T]reasury [D]epartment's website.”); United States v.

Oseguera Gonzalez, D.C. Cir. Nos. 20-3018 & 20-3023, Appellant Br. at 12 (“No evidence was

presented by the government to show that Ms. Gonzalez read the [] Treasury press release, read

the notice in the Federal Register, or accessed [] Treasury’s website”), id. at 13 (“no evidence to

show that Ms. Gonzalez actually received post-designation notice”). For the reasons set forth

below, the Court should preclude the defendant from suggesting to the jury that the defendant’s

receipt of notice is required by the Kingpin Act.

         First, notice is not an element of the offense. See 21 U.S.C. § 1906. Although the

government has to prove “willful” violation, see 21 U.S.C. § 1906(a)(1), it does not have to

prove that the defendant received notice of OFAC’s designations. To suggest that the

government must prove that the defendant received notice that a particular business has been

designated would amount to a requirement that the government prove that the defendant was

aware of the specific law or rule that the conduct violates. However, this Court and several

circuits have held that this is not the appropriate willfulness standard for Treasury sanctions

cases.

         While there is little Kingpin Act-specific case law, the D.C. Circuit has previously

explained that the Kingpin Act was modeled on the International Emergency Economic Powers

Act (“IEEPA”) and has looked to IEEPA cases in interpreting the Kingpin Act. See Zevallos v.

Obama, 793 F.3d 106, 109-113 (D.C. Cir. 2015); see also 21 U.S.C. § 1901 (“IEEPA was
successfully applied to international narcotics traffickers in Colombia and based on that

successful case study, Congress believes similar authorities should be applied worldwide.”).

IEEPA criminalizes the willful violation of economic sanctions in much the same manner as the

Kingpin Act. Compare 50 U.S.C. § 1705(c) (“A person who willfully commits . . . an unlawful

act described in subsection (a) . . . .”) with 21 U.S.C. § 1906(a)(1) (“Whoever willfully violates

the provisions of this chapter . . .”). Courts consistently have held that the IEEPA willfulness

standard requires only that a defendant know that his or her conduct was unlawful, not that he or

she knew the precise details of the law being violated. See United States v. Quinn, 403 F. Supp.

2d 57, 60-66 (D.D.C. 2005) (rejecting argument that government had to prove defendants’

“specific knowledge” of the OFAC licensing requirement); United States v. Mousavi, 604 F.3d

1084, 1094 (9th Cir. 2010) (“[W]e reject Mousavi’s argument that the government [] had to

prove that Mousavi had a specific understanding of the [Iranian Transaction Regulations]

licensing requirements.”); United States v. Turner, 836 F.3d 849, 860 (7th Cir. 2016) (affirming

jury instruction that defendant “need not be aware of the specific law or rule that his conduct

may be violating”). See also United States v. Elashyi, 554 F.3d 480, 505 (5th Cir. 2008); United

States v. Homa Int’l Trading Corp., 387 F.3d 144, 146-47 (2d Cir. 2004).

       Additionally, the D.C. Circuit has held that the willfulness standard in the Arms Export

Control Act—which criminalizes exporting defense articles without a license —requires only

that the defendant knew that the conduct was unlawful, not “that a defendant had read, was

aware of, or had consulted the licensing provisions of the” statute. See United States v. Burden,

934 F.3d 675, 690-92 (D.C. Cir. 2019). In so ruling, the D.C. Circuit emphasized that the

Supreme Court “has required proof that a defendant know which law he was breaking in only

two contexts: criminal tax evasion, and currency structuring.” Id. at 691.
       The United States does not need to prove that the defendant received, reviewed, or read

OFAC notices to establish that the defendant willfully violated the Kingpin Act. Courts

consistently have held in IEEPA cases that circumstantial evidence of subjective knowledge,

including efforts to conceal conduct, and willful blindness are sufficient to prove willfulness.

See Homa, 387 F.3d at 147 (holding that sufficient evidence of willfulness existed where

evidence showed that defendant’s bank refused to complete transactions on two occasions,

OFAC wrote defendant letters alerting him to regulations, and the defendant “conducted his

business practices in stealth”); United States v. Soussi, 316 F.3d 1095, 1103–07 (10th Cir. 2002)

(evidence of evasive actions—including lying to manufacturers, removing markings from

trailers, and modifying invoices—as well as a refusal to read a general fact sheet on the U.S.

embargo on Libya was sufficient evidence of willfulness); Mousavi, 604 F.3d at 1094–95

(evidence that the defendant concealed his dealings from the government on his tax returns, in

addition to the fact that the defendant regularly traveled to and conducted business in Iran, was

sufficient to indicate knowledge of unlawfulness); United States v. Abdullaev, 761 F. App'x 78,

81–82 (2d Cir. 2019) (actions suggesting purposeful circumvention of regulations and evidence

suggesting a detailed knowledge of U.S. export regulations due to personal employment was

sufficient evidence of willfulness).

       For the foregoing reasons, the government submits that any statements, questions and

arguments that suggest that notice is an element of the offense would confuse the issues, mislead

the jury, and result in unfair prejudice to the government. See Fed. R. Evid. 403. Thus the Court

should preclude the defendant from suggesting that the government must prove that the

defendant received notice of the designations during jury addresses or the presentation of

evidence in the case.
           B. The Court Should Preclude Argument and Elicitation of Testimony Designed
              to Challenge the Validity of the Underlying OFAC Designations

       Pursuant to the Kingpin Act, the President may designate “significant foreign narcotics

traffickers,” 21 U.S.C. § 1904(b)(1), and the Secretary of the Treasury, through delegated and

statutory authority, may designate and block the assets of foreign persons generally involved in

materially assisting or providing support to significant foreign narcotics traffickers, id.

§ 1904(b)(2)-(4). A criminal prosecution for violation of the Kingpin Act, in turn, relies on these

underlying designations. See 21 U.S.C. § 1906 (referring to “license[s], rule[s], or regulation[s]”

issued under the Kingpin Act). Accordingly, the issue for the jury at trial is the defendant’s

willful violation of the Kingpin Act’s sanctions, not the underlying designations themselves.

The Court should therefore preclude the defendant from challenging the validity of the OFAC

designations.

       Well-settled law specifically prohibits a criminal defendant from collaterally attacking

an administrative designation at trial, since “the fact of an organization's designation … is an

element of [the crime], but the validity of the designation is not.” United States v. Hammoud,

381 F.3d 316, 331 (4th Cir. 2004) (emphasis in original), cert. granted, judgment vacated, 543

U.S. 1097 (2005), opinion reinstated in part, 405 F.3d 1034 (4th Cir. 2005) (rejecting the

defendant's request to challenge Hizballah's designation as a Foreign Terrorist Organization

(“FTO”)). See also United States v. Bozarov, 974 F.2d 1037, 1045–46 (9th Cir.1992) (holding

that defendant's inability to challenge administrative classification under the Export

Administration Act did not violate due process because the validity of the classification was not

an element of the offense); United States v. Mandel, 914 F.2d 1215, 1222 (9th Cir. 1990)

(holding that a criminal defendant could not collaterally attack the Secretary of Commerce's

decision to place an item on the Commodity Control List and declining defendant's discovery
request for information underlying the determination); Yakus v. United States, 321 U.S. 414,

447, 64 S. Ct. 660, 678, 88 L. Ed. 834 (1944) (holding that the defendant could not collaterally

attack the validity of the Emergency Price Control Act price regulations that the government

accused him of violating); Order, United States v. Chichakli, No. 1:09-cr-01002-WHP

(S.D.N.Y. Nov. 18, 2013), Dkt. No. 70 at 9 (finding that a defendant may not relitigate his

designation by OFAC in a criminal trial in which he was charged with violating IEEPA as a

result of that designation).

        A violation of the Kingpin Act, similar to the statutes addressed by the aforementioned

courts, requires only proof that the named entity that the defendant transacted with was in fact

designated. See 21 U.S.C. 1904(c) and 1906(a). OFAC’s decision to designate an entity under

the Kingpin Act “does not involve the defendant's individual rights and is not an element of the

criminal offense in the pending case.” Mandel, 914 F. 2d at 1221.

        For the foregoing reasons, the government submits that any statements, questions and

arguments that challenge the OFAC designations would confuse the issues, mislead the jury, and

result in unfair prejudice to the government. See Fed. R. Evid. 403. Thus the Court should

preclude the defendant from challenging the designations during jury addresses or the

presentation of evidence in the case.

                                         CONCLUSION

        For the foregoing reasons, the Court should grant the government’s motions to

(1) introduce other crimes evidence related to the defendant’s association with BRIC

Inmobiliaria, (2) preclude argument and elicitation of testimony suggesting that actual notice of

specific OFAC designations is a required element of the charged crime, and (3) preclude

argument and elicitation of testimony designed to challenge the underlying OFAC designations.
Respectfully submitted this 13th day of July, 2020.


                                            Marlon Cobar, Acting Chief
                                            Narcotic and Dangerous Drug Section
                                            Criminal Division
                                            U.S. Department of Justice


                                     By:            /s/
                                            Kate Naseef, Trial Attorney
                                            Kaitlin Sahni, Trial Attorney
                                            Brett Reynolds, Trial Attorney
                                            Narcotic and Dangerous Drug Section
                                            Criminal Division
                                            U.S. Department of Justice
                                            Washington, D.C. 20530
                                            Telephone: (202) 598-2493
